September 8, 2015

                                     No: 03-15-00395-CV




                                      In Court of Appeals
                                            for the
^RECEIVED Nj                        Third Court ofAppeals
     SEP 0 8 2015                   Sitting at Austin, Texas
V THIRD COURT OF APPEALS,


                                   Jose G. Chavez, Appellant
                                              Vs.

                             Dalton Pugh and Nancy Pugh,Apellee


                            Appeal from the County Court at Law #4
                                   of William County, Texas
                                The Honorable Nancy E. Rister




                               Appellant Motion to Extend Time
                                        Jose G. Chavez


 To The Honorable Court of Appeals:

      Appellant, Jose g. Chavez (hereinafter "Chavez") respectfully submit this motion
 to extend time to submit Appellants Brief. Chavez is requesting a 39 day extension.
 Docking statement was submitted July 16,2015 with the Third Court of Appeals.
 Court of Appeals then sent Chavez a correspondence on August 25,2015 to submit
 response on or before Friday, September 4,2015. Request for extensions, Appellant
 is in the process of affording to hire an attorney to represent and submit Appellant
 Brief.
  I deeply apologize to this court and to Appellee for my lack of knowledge in this
procedure. I humbly request court allows the 39 day extension request to validate
Appellant Brief filed July 16,2015.



Respectfully Submitted



Jose G. Chavez. Appellate
ProSe
11520 Sweet Basil
Austin, TX 78726
(512) 554-4200
(512) 436-9496
jchavez@avewholdings.com




Certificate of Compliance for T.R.A.P.9.4(i)                    (3)

 I certify that the word count indicated by my word processing software for the
portions of the foregoing motion covered by Tecas Rule Appellate Procedure
9.4(i)0) is 122.



Dated December 3,2014




                                                                      Jose G. Chavez
                           Certificate of Conference
                              No: 03-15-00395-CV

  As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I have
conferred, or made a reasonable attempt to confer, with all other parties concerning
case 03-15-00395.CV, Jose G. Chavez Appellant and Dalton Pugh & Nancy Pugh,
Appellee which are listed below, attorney for Appellee about the merits of this
motion with the following results:



Jason Gallini

Gallini Law,
PLLC
600 Round Rock West Dr. Suite 302
Round Rock, TX 78681




                                     [Signature o£certifying attorney or pro se party]
                                                  7 7/
                                      [Date]



NOTE: Pursuant to Texas Code of Judicial Conduct Canon 3(B)(8), do not confer
with the trail judge the motion in an original proceeding in which the trial judge is
the respondent
                          Certificate of Service

 I certify that a true and correct copy of the foregoing has served on the following
counsel and/or pro se parties of record, by mailing in accordance with Texas Rule of
Appellate Procedure 9.5, on the date shows: Ms. S. Jason Gallini, Gallini Law, PLLC,
600 Round Rock West Dr. Suite 302, Round Rock, TX 78681,512- 276-6742



September 4,2015




                                                                     Jose G. Chavez
                                        Court of Appeals
                                             Third District of Texas
                                             P.O. BOX 12547. AUSTIN. TEXAS 78711-2547
                                                    www.lxcourts.gov/3rdcon.aspx
                                                          (512) 463-1733




JEFF L. ROSE. CHIEF JUSTICE                                                        JEFFREY D. KYLE. CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD. JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                           August 25, 2015

Mr. Jose Chavez
11520 Sweet Basil Ct.
Austin, TX 78726
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:     03-15-00395-CV
         Trial Court Case Number:      15-0344-CC4

Style:    Jose Chavez
          v. Dalton Pugh and Nancy Pugh

Dear Mr. Chavez:

        Appellant's brief was due in this Court on August 4,2015 and is overdue. See Tex. R. App.
P. 38.6(a). If appellant fails to file a brief, the Court may dismiss the appeal for want of prosecution
unless appellant reasonably explains the failure and appellee is not significantly injured by that
failure. If this Court does not receive a satisfactory response to this notice on or before Friday,
September 04, 2015. the Court may dismiss the appeal for want of prosecution. Motions for
extension must be accompanied by the $10.00 filing fee and a certificate of conference. See Tex. R.
App. P. 5 and 10.1(a)(5).


                                                      Very truly yours,

                                                      JEFFREY D. KYLE, CLERK



                                                      BY: Stfuufi
                                                              >y_Gftret/ie,
                                                                        uer

                                                              Amy Strother, Deputy Clerk




cc:      Mr. S. Jason Gallini